DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A1 in the reply filed on July 25, 2022, is acknowledged. 
Species A2 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 25, 2022. 

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Austria on October 4, 2016. It is noted, however, that applicant has not filed a certified copy of the foreign priority application as required by 37 CFR 1.55.  It is noted that a certified copy of the foreign priority application could not be located in the parent application, U.S. Patent Appl. No. 16/337,944. 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “gas inlet and gas activation element” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claim limitations relating to the “gas inlet and gas activation element” in claim 15 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “element” coupled with functional language “gas inlet and gas activation” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 15 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the gas inlet and gas activation element in Fig. 2 and p. 13, l. 20 to p. 14, l. 12 of the specification.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 16, 18, 20, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 16 and 18 depend from claim 15 and recite that the wall of the “gas inlet element” is heated to “a temperature of more than 2000 °C” and “a temperature of more than 2200 °C,” respectively.  However, it is unclear whether applicants intended to refer to the “gas inlet and gas activation element” which supplies a process gas or to the “gas inlet element” which supplies a carbon-containing process gas.  In Fig. 1, p. 10, ll. 21-27, and p. 12, ll. 17-19 the specification teaches that the wall of the gas inlet and gas activation element (7) is heated to a temperature of more than 2,000 °C and, in particular, more than 2,200 °C.  Since the gas inlet element (10) is not provided with a heater which is capable of heating it to temperatures of greater than 2,000 °C it is assumed that in claims 16 and 18 applicants intended to refer to the “gas inlet and gas activation element” as recited in claim 15.  
The term “substantially horizontally” in claim 20 is a relative term which renders the claim indefinite. The term “substantially horizontally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Since neither the specification nor the claim as originally filed clearly identify how much the arrangement of the gas inlet and gas activation element may deviate from a horizontal arrangement while still being considered as “substantially horizontal,” its recitation in claim 20 is therefore considered to be indefinite.  
The term “substantially circular” in claim 23 is a relative term which renders the claim indefinite. The term “substantially circular” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Since neither the specification nor the claim as originally filed clearly identify how much shape of the gas inlet and gas activation element may deviate from a circular shape while still being considered as “substantially circular,” its recitation in claim 23 is therefore considered to be indefinite.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15-18 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Japanese Patent Appl. Publ. No. JP 61-163195 to Shingo Morimoto (“Morimoto”). 
Regarding claim 15, Morimoto teaches a method for applying a carbon layer to a substrate by chemical vapor deposition (see, e.g., the Abstract, Fig. 1, and entire reference), said method comprising 
introducing a process gas into a deposition chamber via a gas inlet and gas activation element (see, e.g., Fig. 1 and pp. 1-3 of the Detailed Description which teach introducing a H2 process gas into a chamber (1) via a H2 gas supply pipe (12) and tungsten pipe (6) having a plurality of pores (7)), and 
heating a wall of the gas inlet and gas activation element so that the process gas flowing in a flow channel of the gas inlet and gas activation element is excited by impact excitation and thermal excitation (see, e.g., Fig. 1 and pp. 1-3 of the Detailed Description which teach that the tungsten pipe (6) is resistively heated to a temperature of 2,000 to 2,700 °C via a power supply (11) which necessarily excites the H2 gas flowing therethrough by impact excitation and thermal excitation), and 
introducing a carbon-containing process gas into the deposition chamber via a further gas inlet element (see, e.g., Fig. 1 and pp. 1-3 of the Detailed Description which teach that a carbon-containing gas such as CH4 is introduced to the chamber (1) through a supply port (13)), 
wherein the carbon-containing process gas is thermally excited by flowing over the gas inlet and gas activation element (see, e.g., Fig. 1 and pp. 1-3 of the Detailed Description which teach that the CH4 gas introduced through supply port (13) necessarily flows over the tungsten pipe (6) as it travels towards the substrate (2) and, hence, will necessarily be thermally excited by the tungsten pipe (6); see specifically the center of p. 3 of the Detailed Description which teaches that the supply of hydrocarbon gas may also be performed from a top surface of the chamber (1))
wherein termination bodies are attached to ends of the gas inlet and gas activation element in order to close off the flow channel (see, e.g., Fig. 1 and pp. 1-3 of the Detailed Description which show that the left and right ends of the tungsten pipe (6) are completely enclosed and, hence, are closed off by termination bodies).
Regarding claim 16, Morimoto teaches that the wall of the gas inlet element is heated to a temperature of more than 2000 °C (see, e.g., Fig. 1 and pp. 1-3 of the Detailed Description which teach that the tungsten pipe (6) is resistively heated to a temperature of 2,000 to 2,700 °C via a power supply (11)).  
Regarding claim 17, Morimoto teaches that said carbon layer is a diamond layer, and said process gas is hydrogen, and said carbon-containing gas is methane (see, e.g., Fig. 1 and pp. 1-3 of the Detailed Description which teach the deposition of a diamond layer onto the substrate (2) from a process gas comprised of H2 and CH4).
Regarding claim 18, Morimoto teaches that the wall of the gas inlet element is heated to a temperature of more than 2200 °C (see, e.g., Fig. 1 and pp. 1-3 of the Detailed Description which teach that the tungsten pipe (6) is resistively heated to a temperature of 2,000 to 2,700 °C via a power supply (11)).



Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 19-28, 30, and 32 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by or, alternatively, under 35 U.S.C. 103 as being unpatentable Morimoto. 
Regarding claim 19, Morimoto teaches a method for applying a carbon layer to a substrate by chemical vapor deposition (see, e.g., the Abstract, Fig. 1, and entire reference), said method comprising 
introducing hydrogen gas into a deposition chamber via a gas-inlet-and-gas-activation-element which has the form of a hollow body (see, e.g., Fig. 1 and pp. 1-3 of the Detailed Description which teach introducing a H2 process gas into a chamber (1) via a H2 gas supply pipe (12) and tungsten pipe (6) comprised of a hollow body);
heating a wall of the gas-inlet-and-gas-activation-element with a heating device to a temperature of more than 2000°C so that the hydrogen gas flowing in a flow channel of the gas- inlet-and-gas-activation-element is excited by impact excitation and thermal excitation (see, e.g., Fig. 1 and pp. 1-3 of the Detailed Description which teach that the tungsten pipe (6) is resistively heated to a temperature of 2,000 to 2,700 °C via a power supply (11) which necessarily excites the H2 gas flowing therethrough by impact excitation and thermal excitation); and
wherein one or more outlet openings feeding from the flow channel into the deposition chamber are provided in the wall of the gas-inlet-and-gas-activation-element (see, e.g., Fig. 1 and pp. 1-3 of the Detailed Description which teach that the wall of the tungsten pipe (6) includes a plurality of pores (7) which feed into the deposition chamber (1)), 
wherein the one or more outlet openings are such that a ratio of a partial pressure within the gas-inlet-and-gas-activation-element to a pressure in the deposition chamber is sufficient to excite impact excitation of the hydrogen gas in addition to thermal activation (See, e.g., Fig. 1 and pp. 1-3 of the Detailed Description which teach that the tungsten pipe (6) is provided with 50 fine pores (7) of about 0.1 mm in diameter while the pipe (6) itself has an outer diameter of 2 mm and is 20 cm in length which will necessarily produce a ratio of a partial pressure within the pipe (6) to a pressure in the chamber (1) which is sufficient to excite impact excitation and thermal activation of the hydrogen gas.  Alternatively, since the relative pressure and flow rate of the supplied H2 gas as well as the diameter of the fine pores (7) and dimensions of the pipe (6) influences the amount of atomic hydrogen produced for diamond growth, they are considered to be result-effective variables, i.e., variables which achieve a recognized result.  See, e.g., In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See also MPEP 2144.05(II)(B).  It therefore would have been within the capabilities of an ordinary artisan to utilize routine experimentation to determine the optimal ratio of a partial pressure of hydrogen within the pipe (6) to the pressure in the chamber (1) necessary to produce the desired amount of atomic hydrogen necessary to produce a diamond film having the desired materials properties);
wherein termination bodies are attached to ends of the gas-inlet-and-gas-activation-element in order to close off the flow channel (see, e.g., Fig. 1 and pp. 1-3 of the Detailed Description which show that the left and right ends of the tungsten pipe (6) are completely enclosed and, hence, are closed off by termination bodies);
and introducing a further carbon-containing process gas into the deposition chamber via a further gas inlet element (see, e.g., Fig. 1 and pp. 1-3 of the Detailed Description which teach that a carbon-containing gas such as CH4 is introduced to the chamber (1) through a supply port (13)), 
wherein the further carbon-containing process gas is thermally excited by flowing onto the gas-inlet-and-gas-activation-element (see, e.g., Fig. 1 and pp. 1-3 of the Detailed Description which teach that the CH4 gas introduced through supply port (13) necessarily flows over the tungsten pipe (6) as it travels towards the substrate (2) and, hence, will necessarily be thermally excited by the tungsten pipe (6); see specifically the center of p. 3 of the Detailed Description which teaches that the supply of hydrocarbon gas may also be performed from a top surface of the chamber (1)).
Regarding claim 20, Morimoto teaches that the gas inlet and gas activation element is arranged substantially horizontally in the deposition chamber (see, e.g., Fig. 1 and pp. 1-3 of the Detailed Description which teach that the tungsten pipe (6) is arranged horizontally in the deposition chamber (1)).
Regarding claim 21, Morimoto teaches that the at least one outlet opening is arranged on an underside of the gas inlet and gas activation element, the underside facing towards the substrate (see, e.g., Fig. 1 and pp. 1-3 of the Detailed Description which teach that the pores (7) in the tungsten pipe (6) are arranged on an underside of the pipe (6) which faces the substrate (2)).  
Regarding claim 22, Morimoto teaches that the gas inlet and gas activation element comprises a number of outlet openings (see, e.g., Fig. 1 and pp. 1-3 of the Detailed Description which teach that the pipe (6) includes a plurality of pores (7).
Regarding claim 23, Morimoto teaches that the gas inlet and gas activation element is substantially circular or rectangular in cross-section (see, e.g., Fig. 1 and pp. 1-3 of the Detailed Description which teach a tungsten pipe (6) which is necessarily circular).
Regarding claim 24, Morimoto teaches that the plurality of gas inlet and gas activation elements are provided which can be heated by means of the heating device (see, e.g., Fig. 1 and pp. 1-3 of the Detailed Description which teach that the tungsten pipe (6) is resistively heated to a temperature of 2,000 to 2,700 °C via a power supply (11)).
Regarding claim 25, Morimoto teaches that the wall of the gas inlet and gas activation element consists of a metal (see, e.g., Fig. 1 and pp. 1-3 of the Detailed Description which teach that the pipe (6) consists of tungsten).
Regarding claim 26, Morimoto teaches that the heating is to a temperature of more than 2200 °C (see, e.g., Fig. 1 and pp. 1-3 of the Detailed Description which teach that the tungsten pipe (6) is resistively heated to a temperature of 2,000 to 2,700 °C via a power supply (11)).
Regarding claim 27, Morimoto teaches that the heating is to a temperature of more than 2400 °C (see, e.g., Fig. 1 and pp. 1-3 of the Detailed Description which teach that the tungsten pipe (6) is resistively heated to a temperature of 2,000 to 2,700 °C via a power supply (11)).
Regarding claim 28, Morimoto teaches that the wall of the gas inlet and gas activation element consists tantalum, molybdenum, tungsten, rhenium, a ceramic material, graphite, or pyrolytic carbon or a composite material thereof (see, e.g., Fig. 1 and pp. 1-3 of the Detailed Description which teach that the pipe (6) consists of tungsten).
Regarding claim 30, Morimoto teaches that said carbon containing gas is methane (see, e.g., Fig. 1 and pp. 1-3 of the Detailed Description which teach the deposition of a diamond layer onto the substrate (2) from a process gas comprised of H2 and CH4).  
Regarding claim 32, Morimoto teaches that said carbon layer is a diamond layer, and said carbon-containing gas is methane (see, e.g., Fig. 1 and pp. 1-3 of the Detailed Description which teach the deposition of a diamond layer onto the substrate (2) from a process gas comprised of H2 and CH4).  

Claim Rejections - 35 USC § 103
Claims 29 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable Morimoto in view of U.S. Patent No. 5,552,220 to Goujard, et al. (“Goujard”). 
Regarding claim 29, Morimoto does not teach that the wall of the gas inlet and gas activation element comprises fibre-reinforced carbon.  However, in col. 1, ll. 8-33 Goujard teaches that thermostructural composite materials such as carbon fiber reinforced carbon are characterized by greater toughness and mechanical strength at elevated temperatures than the corresponding monolithic materials.  Then in col. 2, l. 14 to col. 3, l. 63, Figs. 1-2, and col. 4, l. 17 to col. 6, l. 6 as well as elsewhere throughout the entire reference Goujard teaches a method of forming a composite material having fiber reinforcement that is densified by a matrix and a lamellar interphase coating of pyrolytic carbon formed between the reinforcing fibers and the matrix.  The lamellar nature of the composite can be optimized relative to the properties required for a particular application.  Thus, a person of ordinary skill in the art would be inclined to utilize a fiber-reinforced carbon composite as taught by Goujard to form and/or coat the pipe (6) utilized in the method of Morimoto with the motivation for doing so being to produce pipe (6) which possesses superior mechanical properties at elevated temperatures.  
Regarding claim 31, Morimoto does not teach that the wall of the gas inlet and gas activation element includes a coating formed from a pyrocarbon.  However, in col. 1, ll. 8-33 Goujard teaches that thermostructural composite materials such as carbon fiber reinforced carbon are characterized by greater toughness and mechanical strength at elevated temperatures than the corresponding monolithic materials.  Then in col. 2, l. 14 to col. 3, l. 63, Figs. 1-2, and col. 4, l. 17 to col. 6, l. 6 as well as elsewhere throughout the entire reference Goujard teaches a method of forming a composite material having fiber reinforcement that is densified by a matrix and a lamellar interphase coating of pyrolytic carbon formed between the reinforcing fibers and the matrix.  The lamellar nature of the composite can be optimized relative to the properties required for a particular application.  Thus, a person of ordinary skill in the art would be inclined to utilize a fiber-reinforced carbon composite with coatings formed from a pyrocarbon as taught by Goujard to form and/or coat the pipe (6) utilized in the method of Morimoto with the motivation for doing so being to produce pipe (6) which possesses superior mechanical properties at elevated temperatures.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604. The examiner can normally be reached Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714